 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA

 9
     BRIAN WHITAKER,                             )   Case No. 2:21-cv-00494-WBS-AC
10                                               )
                   Plaintiff,                    )
11                                               )   ORDER GRANTING STIPULATION TO
            vs.                                  )   EXTEND TIME TO
12                                                   RESPOND TO INITIAL COMPLAINT
     TORY BURCH LLC, a Delaware Limited          )
13   Liability Company,                          )
                                                 )
14                                               )   Complaint Served: March 26, 2021
                    Defendant.                       Current Response Date: May 14, 2021
15                                               )
                                                 )   New Response Date: May 28, 2021
16                                               )
17
18
            Pursuant to the Parties’ stipulation, IT IS SO ORDERED. Defendant should answer or
19
     otherwise respond to Plaintiff’s Complaint on or before May 28, 2021.
20
     Dated: May 13, 2021
21
22
23
24
25
26
27
28

                                                     1

                           ORDER GRANTING STIPULATION TO EXTEND TIME TO
                                   RESPOND TO INITIAL COMPLAINT
